 Case 1:20-cv-00098-H-BU Document 7 Filed 06/16/20                  Page 1 of 2 PageID 19



                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                ABILENE DIVISION

TRE VON A. WOODARDS,

       Plaintiff,

                                                           No. 1:20-CV-O98-H
LOREN GRAY.

       Defendant


 ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
                           TATES MAGISTRATE

       Tre Von Woodards, proceeding pro se, fi.led this personal injury complaint against

Loren Gray on May 5,2020. Dkt. No. 2. United States Magistrate Judge John R. Parker

reviewed the complaint and submitted findings and conclusions to this Court. Dkt. No. 6.

Judge Parker recommended that the Court summarily dismiss Woodards's complaint under

28 U.S.C. 0 1915(e)(2XB). Id. at   6. He further recommended that this Court wam

Woodards that similar future litigation in this Court could subject him to sanctions,

including the imposition of monetary sanctions or preclusion from making furthel filings

without leave of court, or both. 1d. No objections to the FCR have been flled.

       Where no specific objections are filed within the 14-day period, the Court reviews

the Magistrate Judge's findings, conclusions, and recommendations only for clear error.

Fed. R. Civ. P.72b)Q);   see   also Wilson v. Smith & Nephew,lzc,   No. 3:12-CV-1063-B, 2013

WL   1880770, at *1 (N.D. Tex. May 6,2013).

       The Cout has examined the record and reviewed the FCR for clear error. Finding

none, the Court accepts and adopts the FCR. The Court specifically finds that this

complaint is frivolous, vexatious, and needlessly utilized scarce judicial resources.
Case 1:20-cv-00098-H-BU Document 7 Filed 06/16/20                 Page 2 of 2 PageID 20



       Accordingly, Woodards's complaint and the claims within it are dismissed with

prejudice.   A11   relief not expressly granted and any pending motions are denied. Woodards

is further wamed that any future filings-whether fi.led directly with this Court, fi"led in state

court and removed to this Court, or filed in another federal court and transferred to this

Court-could subject him to monetary sanctions or preclusion from making further filings

without leave of court, or both.

       So ordered      onlun Lk?zo2o

                                                            WESLEY HENDRIX
                                                    UN      D STATES DISTRICT JUDGE




                                                2
